As filed with the Securities and Exchange Commission on May 15, 2013 Securities Act File No. 333-00479 Investment Company Act File No. 811-07507 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 || Pre-Effective Amendment No. || Post-Effective Amendment No. 38 |X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 || Amendment No. 40 |X| DWS Investments VIT Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code: (617) 295-1000 Name and Address of Agent for Service: John Millette Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 It is proposed that this filing will become effective (check appropriate box): |X| Immediately upon filing pursuant to paragraph (b) || On pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(3) of Rule 485 If appropriate, check the following box: || this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the following Funds, each a series of the Registrant: · DWS Equity 500 Index VIP – Classes A, B and B2 · DWS Small Cap Index VIP – Classes A and B SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 15th day of May 2013. DWS INVESTMENTS VIT FUNDS By:/s/W. Douglas Beck W. Douglas Beck* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/W. Douglas Beck W. Douglas Beck* President May 15, 2013 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer May 15, 2013 /s/John W. Ballantine John W. Ballantine* Trustee May 15, 2013 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee May 15, 2013 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee May 15, 2013 /s/Keith R. Fox Keith R. Fox* Trustee May 15, 2013 /s/Paul K. Freeman Paul K. Freeman* Trustee May 15, 2013 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Chairperson and Trustee May 15, 2013 /s/Richard J. Herring Richard J. Herring* Trustee May 15, 2013 /s/William McClayton William McClayton* Vice Chairperson and Trustee May 15, 2013 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee May 15, 2013 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee May 15, 2013 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee May 15, 2013 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee May 15, 2013 *By: /s/Caroline Pearson Caroline Pearson ** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 35 to the Registration Statement, as filed on April 26, 2012; and as filed on April 28, 2008 in Post-Effective Amendment No. 29 to the Registration Statement. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
